11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT

James Cowan and Nancy Cowan,                 * From the 266th District Court
                                               of Erath County,
                                               Trial Court No. 34694

Vs. No. 11-20-00041-CV                       * January 6, 2022

Rex Worrell and Paige Worrell-Burrus,        * Opinion by Williams, J.
                                               (Panel consists of: Bailey, C.J.,
                                               Trotter, J., and Williams, J.)

    This court has inspected the record in this cause and concludes that there is no
error in the judgment below. Therefore, in accordance with this court’s opinion,
the judgment of the trial court is in all things affirmed. The costs incurred by
reason of this appeal are taxed against James Cowan and Nancy Cowan.